DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment after final under AFCP 2.0 filed on August 10th, 2021 has been acknowledged and has been entered.  By this amendment, claims 10 and 21 have been amended and claims 12-20 have been cancelled.  Accordingly, claims 1-11 and 21-29 are pending in the present application in which claims 1, 10, and 27 are in independent form.
					Allowable Subject Matter
Claims 1-11 and 21-29 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicants’ response filed on August 10th, 2021 (see Applicant’s persuasive arguments in the remarks on page 10, lines 7-26), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “a plurality of second slot contacts disposed over the second active region, wherein the second slot contacts each have a second slot contact width measured in the first direction, wherein the second slot contact width is substantially greater than the first slot contact width, and wherein the 
Claims 11 and 21-26 also allowed as being directly or indirectly dependent of the allowed independent base claim 10.
Claims 1-9 and 27-29 are allowed for the same reasons as set forth in paragraphs 7 and 9 of the office action that mailed on June 14th, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892